DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the flange" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “the flange” will be read and examined as -- a flange --. 
Claim 3 recites “the other” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination.  For the purposes of this examination, “the other” will be read and examined as -- the other of the two debris guides --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennett (US 2,807,126).
Regarding claim 1, Bennett discloses an undercarriage of a rotary mower deck comprising a cutting chamber (FIGS.6-9), said undercarriage configured to enclose at least two cutting blades (read as “capable of enclosing”; though only one single cutting blade is shown, the undercarriage is capable of enclosing at least two cutting blades attached to a body attached to the shaft 20) attached to a spindle (20), wherein: 
the flange encloses lateral sides of the cutting chamber to prevent discharge of debris laterally from the cutting chamber; 
the undercarriage comprises a debris guide (23); 

the debris guide is positioned toward a front end of the cutting chamber and forward of the spindle so that an inner facing surface of the debris guide is positioned at a distance D inward from the flange; and
the distance D from the inner surface of the debris guide to the flange is at least about the length L of the gap between the ends of the blades and the flange.  

    PNG
    media_image1.png
    578
    870
    media_image1.png
    Greyscale

Regarding claim 2, Bennett discloses the undercarriage of claim 1, one said debris guide, instead of two of said debris guide, positioned opposite one another toward the front end of the cutting chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two separate debris guides as opposed to one single debris guide, since it has been held that constructing a formerly integral structure in various Nerwin v. Erlichman, 168 USPQ 177, 179. Providing two separate debris guides as opposed to a single debris guide allows only the broken or worn debris guide to be replaced instead of the whole debris guide.

Regarding claim 3, Bennett further discloses the undercarriage of claim 2, wherein one of the two debris guides is positioned closer to a leading edge of the mowing deck than the other of the two debris guides (depending on how the single debris guide is separated into two debris guides).  

Regarding claim 4, Bennett further discloses the undercarriage of claim 1, wherein the distance D from the inner surface of the debris guide to the flange is no more than double the length L of the gap between the blades and the flange (see FIG.1 above).  

Regarding claim 5, Bennett further discloses the undercarriage of claim 1, wherein the debris guide is formed by a portion of the flange (as shown in FIG7, the debris guide 23 is part of the housing 16 which includes the side flange shown in FIG.8).  

Regarding claim 6, Bennett further discloses the undercarriage of claim 1, wherein the debris guide extends downward from the deck approximately the same distance as the flange or has a height dimension equal to the flange (as suggested in FIGS.6 and 8 when comparing the location of the conduit 25 on the flange of housing 16 in FIG.8 and on the sides 23 in FIG.6).
.  

Regarding claim 7, Bennett further discloses the undercarriage of claim 1, wherein the debris guide is not formed by a portion of the flange and is a separate piece mounted to the flange (when using ring 38 shown in FIG.4 to adapt to an existing mower, per col.3, lines 31+).  

Regarding claim 8, Bennett further discloses the undercarriage of claim 1, wherein the cutting chamber is bounded on the back by said flange (see FIG.9).  

Regarding claim 11, Bennett discloses the rotary mower comprising the undercarriage of claim 1.  

Claims 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, as applied ito claim 6, and further in view of Sugden et al. (US 6,192,666).
Regarding claim 9, Bennett discloses the undercarriage of claim 6, except wherein the flange bounding the back side comprises an opening (25) configured to allow cutting debris to exit the cutting chamber.  
Sugden et al. teaches that it is old and well known in the mower art for the discharge opening (30 in FIG.4) of a mower to be located on the back side of the undercarriage (74) of the mower as an alternate design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the opening in the undercarriage of Bennett to the back side, as Sugden et al. teaches that it is old and well known in the mower art to design the 

Regarding claim 10, Bennett discloses the undercarriage of claim 1, wherein said undercarriage is configured to enclose more than one spindle.  
Sugden et al. teaches that it is old and well known in the mower art to configure an undercarriage (74) with more than one spindle (60, 61, 62) in order to increase the amount of grass cut per pass and thus decrease mowing time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the undercarriage of Bennett to enclose more than one spindle in order to increase cutting capacity and thus decrease mowing time.

Regarding claim 12, Bennett discloses a kit for mounting a debris guide to a flange of a rotary mower comprising an undercarriage containing a cutting chamber, said undercarriage comprising at least two cutting blades (though only one is shown, the undercarriage is capable of having at least two cutting blades) attached to a spindle (20) and a flange (similar to FIGS.8-9, the ring 38 “adapted for use on presently existing mowers…. In conjunction with the cutter bar 22”, per col.3, lines 31-45), and a gap between the ends of the blades and the flange has a length L (see FIG.9 below), said kit comprising:
a debris guide (34) and suggests using means for mounting the debris guide to the flange (in order to be used, and thus mounted, to an the existing mowers), 
wherein: the debris guide is dimensioned to be positioned toward a front end of the cutting chamber forward of the spindle so that an inner facing surface of the debris guide is positioned at a distance D from the flange and extends downward from the deck approximately the same distance as the flange (in view of the location of the conduit 25 on the flange of the housing 16 in FIG.8 and on the sides 23 in FIG.6; wherein the sides 23 is equivalent to the ring 38, except sides 23 is part of the mower in FIGS.8-9 and ring 38 is adapted for use in existing mowers).
the distance D from the inner surface of the debris guide to the flange is at least the length L of the gap between the ends of the blades and the flange (as shown below in FIG.9 above under the rejection of claim 1).
Bennet does not mention use the specific means for mounting the debris guide to the flange comprises one or more of a pair of magnets, a pair of bolts, a pair of clamps, and adhesive.
Sugden et al. teaches that the use of bolts (97 in FIG.4) to mount a debris guide (closure member 92) to the mower deck undercarriage (74) is old and well known in the mowing art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Bennett et al. to provide bolts for mounting the debris guide to parts of the mower undercarriage as taught by Sugden et al. as an alternate means for mounting together parts of a mower.  With regards to providing a pair of bolts,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any number of bolts to ensure that the debris is properly secured to the undercarriage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Martin (US 4,245,455) and JACQUET LAURENT (FR 2766657) with debris guide 30 and 16, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671